
	
		II
		110th CONGRESS
		2d Session
		S. 3116
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2008
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  stabilize and modernize the provision of partial hospitalization services under
		  the Medicare program, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Outpatient Mental Health
			 Modernization Act of 2008.
		2.Transitional
			 freeze on certain Medicare hospital outpatient fee schedule
			 amountsNotwithstanding any
			 other provision of law, effective for episodes and visits beginning on or after
			 January 1, 2009, and before January 1, 2010, in the case of partial hospital
			 services (as defined in section 1861(ff)(1) of the Social Security Act (42
			 U.S.C. 1395x(ff)(1)), the OPD fee schedule increase factor under section
			 1833(t)(3)(C)(iv) of the Social Security Act (42 U.S.C. 1395l(t)(3)(C)(iv)) for
			 the medicare OPD fee schedule amount established for such services (as
			 published in the Federal Register on November 27, 2007 (72 Fed. Reg. 66670))
			 shall be zero.
		3.Accreditation
			 program for community mental health centers providing partial hospitalization
			 servicesSection 1833(t) of
			 the Social Security Act (42 U.S.C. 1395l(t)) is amended by adding at the end
			 the following new paragraph:
			
				(18)Accreditation
				program for community mental health centers providing partial hospitalization
				services
					(A)DefinitionsIn
				this section:
						(i)Accreditation
				organizationThe term accreditation organization
				means an organization designated by the Secretary under subparagraph (C)(i)(II)
				to accredit community mental health centers providing partial hospitalization
				services.
						(ii)Partial
				hospitalization servicesThe term partial hospitalization
				services has the meaning given such term in section 1861(ff)(1).
						(iii)PhysicianExcept
				as otherwise provided by the Secretary, the term physician means
				any individual who furnishes services for which payment may be made under the
				physician fee schedule under section 1848.
						(iv)Physician
				specialty organizationThe term physician specialty
				organization means a United States medical specialty society that
				represents diplomats certified by a board recognized by the American Board of
				Medical Specialties.
						(B)EstablishmentNot
				later than January 1, 2010, subject to the succeeding provisions of this
				paragraph, the Secretary shall, by regulation, establish an accreditation
				program which requires the accreditation of community mental health centers
				providing partial hospitalization services.
					(C)Design of
				accreditation program
						(i)In
				generalEach community mental health center providing partial
				hospitalization services for which payment is made under the prospective
				payment system established under this subsection must be accredited for each
				program under which such services are furnished by the community mental health
				center by an accrediting organization designated by the Secretary under clause
				(ii).
						(ii)Accreditation
				organizations
							(I)In
				generalThe Secretary shall, by regulation, designate entities to
				accredit community mental health centers providing partial hospitalization
				services. The entities designated under the preceding sentence shall include
				the Joint Commission on Accreditation of Hospitals and the Commission on
				Accreditation of Rehabilitation Facilities.
							(II)ConsultationIn
				designating entities under subclause (I), the Secretary shall consult with
				academic medical centers, community mental health centers, hospitals, and other
				appropriate medical personnel (such as psychologists, social workers, and nurse
				specialists).
							(iii)ConsiderationsIn
				designating entities under clause (ii), the Secretary shall consider the
				following:
							(I)The ability of
				the entity to conduct timely reviews of accreditation applications.
							(II)Whether the
				entity has established a process for the timely integration of new services and
				clinical interventions for individuals who are furnished partial
				hospitalization services.
							(III)Any other
				factors the Secretary determines appropriate.
							(iv)Use of
				criteria for accreditationAccreditation organizations shall use
				appropriate criteria for evaluating community mental health centers providing
				partial hospitalization services for purposes of the accreditation of such
				community mental health centers, including criteria with respect to—
							(I)the
				qualifications of nonphysician medical personnel;
							(II)the
				qualifications and responsibilities of physicians, including supervising
				physicians;
							(III)the
				establishment of procedures for ensuring patient safety; and
							(IV)quality
				assurance reporting.
							(v)Incorporation
				of quality measuresNot later than January 1, 2012, the Secretary
				shall provide for the incorporation of measures selected for purposes of
				quality reporting under paragraph (19) into the accreditation program
				established under this paragraph, including the use of such measures in the
				criteria for accreditation under clause (iv).
						(vi)Review of
				accreditation organizationsThe Secretary, in consultation with
				the entities and individuals described in clause (ii)(II)—
							(I)shall conduct an
				annual review of accreditation organizations designated under clause (ii);
				and
							(II)may, by
				regulation, expand the original list of accreditation organizations so
				designated.
							(D)Evaluation and
				report
						(i)EvaluationThe
				Secretary shall contract with an independent, private organization or entity to
				evaluate the effect of the accreditation program established under this
				paragraph and other relevant questions involving access to and value of partial
				hospitalization services furnished to individuals under this part. Such
				evaluation shall examine the following:
							(I)The impact of
				accreditation requirements on the number, type, and quality of partial
				hospitalization services furnished to individuals under this part.
							(II)The cost of
				meeting such accreditation requirements, including an examination of compliance
				costs to community mental health centers providing partial hospitalization
				services and administrative costs to the Secretary.
							(III)The access of
				individuals under this part to partial hospitalization services, especially in
				rural areas, before and after implementation of the accreditation
				program.
							(IV)Any other
				matters the Secretary determines appropriate.
							(ii)ReportNot
				later than December 31, 2012, the Secretary shall submit a report to Congress
				on the evaluation conducted under clause (i).
						(E)Waiver
				authorityThe Secretary shall waive compliance with the
				requirements of this title to such extent and for such period as the Secretary
				determines is necessary to carry out this
				paragraph.
					.
		4.Quality
			 improvement for partial hospitalization services provided by community mental
			 health centersSection 1833(t)
			 of the Social Security Act (42 U.S.C. 1395l(t)), as amended by section 3, is
			 amended by adding at the end the following new paragraph:
			
				(19)Quality
				reporting for partial hospitalization services provided by community mental
				health centers
					(A)Reduction in
				update for failure to reportFor purposes of paragraph (3)(C)(iv)
				for 2009 and each subsequent year, in the case of a community mental health
				center providing partial hospitalization services (as defined in section
				1861(ff)(1)) that does not submit, to the Secretary in accordance with this
				paragraph, data required to be submitted on measures selected under this
				paragraph with respect to such a calendar year, the OPD fee schedule increase
				factor under paragraph (3)(C)(iv) for such year shall be reduced by 1.0
				percentage point. A reduction under the preceding sentence shall apply only
				with respect to the year involved and the Secretary shall not take into account
				such reduction in computing the OPD fee schedule increase factor for a
				subsequent calendar year.
					(B)Form and manner
				of submission
						(i)In
				generalSubject to clause (ii), each community mental health
				center providing partial hospitalization services shall submit to the Secretary
				data on measures selected under this paragraph in a form and manner, and at a
				time, specified by the Secretary for purposes of this paragraph.
						(ii)Grace period
				for submission in 2011In the
				case of such data submitted with respect to 2011, the Secretary shall provide
				for a 30-day grace period for the submission of such data by a community mental
				health center providing partial hospitalization services.
						(C)Development of
				measures
						(i)In
				generalThe Secretary shall select measures that the Secretary
				determines appropriate for the measurement of the quality of care provided by
				community mental health centers providing partial hospitalization services,
				including, beginning with 2011, measures for a set of 5 indicators established
				by the Secretary.
						(ii)Additional
				measuresThe Secretary shall expand, beyond the measures selected
				under clause (i) and consistent with the succeeding provisions of this
				paragraph, the set of measures that the Secretary determines appropriate for
				the measurement of the quality of care provided by community mental health
				centers providing partial hospitalization services.
						(iii)Consensus
				measuresBeginning with 2009, the Secretary shall add additional
				measures that reflect consensus among affected parties and, to the extent
				feasible and practicable, shall include measures set forth by 1 or more
				national consensus building entities.
						(D)Replacement of
				measuresFor purposes of this paragraph, the Secretary may
				replace any measures or indicators in appropriate cases, such as where all
				community mental health centers providing partial hospitalization services are
				effectively in compliance or the measures or indicators have been subsequently
				shown not to represent the best clinical practice.
					(E)Availability of
				dataThe Secretary shall establish procedures for making data
				submitted under this paragraph available to the public. Such procedures shall
				ensure that a community mental health center providing partial hospitalization
				services has the opportunity to review the data that are to be made public with
				respect to the community mental health center prior to such data being made
				public. The Secretary shall report quality measures of process, structure,
				outcome, patients’ perspectives on care, efficiency, and costs of care that
				relate to partial hospitalization services on the Internet website of the
				Centers for Medicare & Medicaid
				Services.
					.
		5.Establishing
			 minimum number of service units
			(a)In
			 generalSection
			 1861(ff)(3)(A) of the Social Security Act (42 U.S.C. 1395x(ff)(3)(A)) is
			 amended—
				(1)by striking , and and
			 inserting a comma; and
				(2)by inserting before the period at the end
			 , and which provides a minimum of 4 units of items and services
			 described in paragraph (2).
				(b)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2011.
			6.Cost-reports of
			 providers of partial hospitalization services
			(a)In
			 generalThe Secretary shall require fiscal intermediaries under
			 the Medicare program under title XVIII of the Social Security Act to file the
			 cost reports of providers of partial hospitalization services (as defined in
			 section 1861(ff)(1) of the Social Security Act (42 U.S.C. 1395x(ff)(1)) into
			 the Healthcare Provider Cost Reporting Information System (HCRIS) maintained by
			 the Centers for Medicare & Medicaid Services.
			(b)FundingOut
			 of any funds in the Treasury not otherwise appropriated, there are appropriated
			 $1,000,000 to the Secretary of Health and Human Services for calendar year 2009
			 to carry out this section.
			
